Name: Council Regulation (EC) NoÃ 14/2008 of 17 December 2007 amending Regulation (EEC) NoÃ 386/90 on the monitoring carried out at the time of export of agricultural products receiving refunds or other amounts
 Type: Regulation
 Subject Matter: tariff policy;  trade;  trade policy;  agricultural activity;  agricultural policy
 Date Published: nan

 11.1.2008 EN Official Journal of the European Union L 8/1 COUNCIL REGULATION (EC) No 14/2008 of 17 December 2007 amending Regulation (EEC) No 386/90 on the monitoring carried out at the time of export of agricultural products receiving refunds or other amounts THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament, Whereas: (1) Since the entry into force of Council Regulation (EEC) No 386/90 (1) a number of Member States have reorganised their customs services leading to a significant reduction in the number of customs offices. The introduction of customs export procedures processed electronically with centralised control has reduced the relevance of the customs office of export as the basis for the application of checking rates. (2) Moreover, the use of risk management techniques including risk analysis should lead to a spread of physical checks amongst all exporters. However, the efficient allocation of checks to the sectors or exporters where they should be prioritised is hindered by the requirement to apply minimum checking rates at the level of the customs office of export. Therefore, in the interests of efficiency and simplicity and according to the principle of shared management, those Member States applying risk analysis in conformity with Community law should have the opportunity to apply the minimum checking rate on a national level, rather than on the level of the customs office of export. (3) Regulation (EEC) No 386/90 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Article 3(2) of Regulation (EEC) No 386/90 the following subparagraph shall be added: Where the Member State applies the second subparagraph, it may also choose to replace the rate of 5 % per customs office by a rate of 5 % for its entire territory. The Member State shall notify the Commission before it applies or ceases to apply this subparagraph. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 2007. For the Council The President J. SILVA (1) OJ L 42, 16.2.1990, p. 6. Regulation as last amended by Regulation (EC) No 163/94 (OJ L 24, 29.1.1994, p. 2).